Case 3:20-cv-05388-DWM Document17 Filed 05/18/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON AT TACOMA

KEVIN DOUGLAS DONAHOE, No. 3:20-cv-5388
Plaintiff,
vs. ORDER

FERRIS BEVERLY DONAHOE, et
al.,

Defendants.

 

 

On February 7, 2020, Plaintiff Kevin Donahoe, proceeding pro se but not in
forma pauperis, filed a complaint in Thurston County Superior Court against his
mother, sister, and brother-in-law. (See Doc. 2-2 at 6-19.) Following numerous
amendments, the operative Fifth Amended Complaint, (Doc. 1-2), was filed March
9, 2020. It names 43 defendants including, inter alia, members of his family,
Ivanka Trump, Michelle Obama, an adult film actress, all the public defenders in
the State of Washington, United States District Judge Ronald Leighton, Thurston
County, the Supreme Court of the State of Washington, and a number of other
individuals and entities. (See id.) Not all defendants have been served and, of
those served, not all have appeared. (See generally Docs. 2-5, 2-11, 2-12, 2-13.)
On April 23, 2020, Judge Leighton removed the action to the Western District of

Washington pursuant to 28 U.S.C. § 1442(a)(3). (Doc. 1.) Since removal, five
Case 3:20-cv-05388-DWM Document 17 Filed 05/18/20 Page 2 of 5

motions to dismiss have been filed. (See Docs. 5, 6, 8, 10, 11.) Pursuant to Rules
8(a), 12(b)(6) and 12(c) of the Federal Rules of Civil Procedure, Donahoe’s
complaint against all defendants is dismissed with prejudice.
I. Legal Standard

Rule 8 requires that a civil complaint “contain . . . a short and plain
statement of the claim showing that the [plaintiff] is entitled to relief.” Fed. R.
Civ. P. 8(a)(2). Whether a complaint meets this standard is assessed in the context
of Rule 12(b)(6).! “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief is facially plausible
when “the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd.

If a court finds that the plaintiff did not allege sufficient facts “to raise a right to

 

' While some of the defendants have answered, a Rule 12(c) motion is assessed
under the same standard. See Dworkin v. Hustler Magazine Inc., 867 F.2d 1188,
1192 (9th Cir. 1989); Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
Cir. 1988). And, while not all defendants have appeared or filed motions to
dismiss, federal court may dismiss a claim sua sponte under Rule 12(b)(6) when it
is clear that the plaintiff cannot state a claim upon which relief may be granted.
See Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (“A trial court
may dismiss a claim sua sponte under Fed. R. Civ. P. 12(b)(6). Such a dismissal
may be made without notice where the claimant cannot possibly win relief.”)
(internal citation omitted).

Z
Case 3:20-cv-05388-DWM Document 17 Filed 05/18/20 Page 3 of 5

relief above the speculative level” and support a cognizable legal theory, it may
dismiss the complaint as a matter of law. Twombly, 550 U.S. at 555. At this stage,
a court must take all well-pled allegations of material fact as true and construe
them in the light most favorable to the plaintiff. Malibu Textiles, Inc. v. Label
Lane Int'l, Inc., 922 F.3d 946, 951 (9th Cir. 2019).

Pro se complaints are to be construed liberally, Hebbe v. Pliler, 627 F.3d
338, 342 (9th Cir. 2010), and, ordinarily, a court should permit pro se litigants an
opportunity to amend their complaint in order to state a plausible claim, see United
States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (“[D]ismissal
without leave to amend is improper unless it is clear, upon de novo review, that the
complaint could not be saved by any amendment.”) (internal quotation marks
omitted). But, “[c]ourts are not required to grant leave to amend if a complaint
lacks merit entirely.” Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)
(although PLRA case, addressing leave to amend generally under circuit caselaw).
Additionally, a paid complaint that is “obviously frivolous” does not confer federal
subject matter jurisdiction and may be dismissed sua sponte even before service of
process. Franklin v. Murphy, 745 F.2d 1221, 1227 n.6 (9th Cir. 1984) (“A paid
complaint that is obviously frivolous does not confer subject matter

jurisdiction[.]”); see also Fed. R. Civ. P. 12(h)(3); but see Neitzke v. Williams, 490
Case 3:20-cv-05388-DWM Document17 Filed 05/18/20 Page 4of5

U.S. 319, 329-30 (1989) (distinguishing frivolity under the PLRA from failing to
state a claim under Rule 12(b)(6)).

II. Discussion

As with prior complaints filed by Donahoe, the details of the allegedly
injurious conduct are sparse to non-existent. See Donahoe v. Kautter, 2018 WL
3769439 (W.D. Wash. Aug. 9, 2018). His Complaint “can only be described as a
frivolous stream-of-consciousness which fails to articulate any plausible claim with
substance in law or fact against any of the named [d]Jefendants.” Jd. at *2. It
contains numerous images and screen-shots of internet sites, some obscene. The
language is scattered and Donahoe does not generally connect specific defendants
to specific conduct. As far as his intent can be discerned, the Complaint addresses
corrupt government; a bad car deal; charges arising out his treatment of his mother;
his desire for self-representation; his belief that he was illegally committed; an
attack on sex education, homosexuality, the public school system, and abortion;
and his eviction from his mother’s home. (See generally Doc. 1-2.) The only
cause of action specifically identified is for malicious prosecution. (See id. at 13,
23.) But Donahoe does not explain how the named defendants are responsible for
the misconduct alleged. Iqbal, 556 U.S. at 678. Rather, the Complaint is styled as
a “holistic” attack on “(1) Law enforcement and investigation work[;] (2) The

Judicial System[;] Healthcare (Physical, Mental, Spiritual)[; and] Corrections (Jails
Case 3:20-cv-05388-DWM Document 17 Filed 05/18/20 Page5of5

and Prisons).” (Doc. 1-2 at 12.) Such a pleading does not meet the requirements
of Rule 8(a).

Further, there is no likelihood that amendment will rectify the deficiencies
identified by the Court. Because amendment would be futile and Donahoe cannot
state a claim upon which relief may be granted, the Court has the authority to
dismiss the Complaint in its entirety. See Omar v. Sea-Land Serv., Inc., 813 F.2d
986, 991 (9th Cir. 1987).

Il. Conclusion

IT IS ORDERED that this case is DISMISSED WITH PREJUDICE.
Excepting a Notice of Appeal, no further filings will be accepted in this case from
Donahoe. The Court makes no finding whether he should be deemed a vexatious
litigant under the All Writs Act, 28 U.S.C. § 1651(a). (See Docs. 11, 16.)

IT IS FURTHER ORDERED that because they were not addressed in his
motion to dismiss, Defendant Karl Hack’s counterclaims for sanctions and fees,
(see Doc. 2-5 at 5; 2-13 at 39-41, 83), are DISMISSED.

IT IS FURTHER ORDERED that the Clerk of Court is directed to enter a
judgment of dismissal and close the case file.

AR

DATED this_/¥ day of May, 2020.

h (2.04 BM,

Donald W. Molloy, District Judge
United States District Court

5

 
